DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
 
Election/Restrictions
Claims 1, 4-11 and 13-16 are allowable. Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/1/21, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s note: previously withdrawn claim 21 is canceled herein.

Withdrawn Claim Rejections
The rejection of claims 6 and 12-13 (new claim numbers based on claim amendments filed on 12/16/21) under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is hereby withdrawn in view of the amendments filed on Dec. 4, 2019.
The rejections of:
Claims 1 and 5-16 under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2015/0328254), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700; of record) and Petersen et al. (US 2012/0213698; of record) and Jiang et al. (US 2018/0355044; published: 12/13/18);
Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0011760; of record), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700; of record), Petersen et al. (US 2012/0213698; of record) and Jiang et al. (US 2018/0355044; published: 12/13/18)
are hereby withdrawn in view of the Examiner’s amendments herein and the Declarations filed on 5/11/22 and 3/11/22.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derion Reid on 6/10/22.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 4, the phrase “; wherein the nanogel comprises a polymeric carrier comprising a copolymer of an ethyl acrylate and an ethylene oxide. wherein the ethyl acrylate comprises poly[(2-(pyridin-2-yldisulfanyl) ethyl acrylate), (pyridine-2-thiol)ethyl acrylate, (pyridine-2-thiol) ethyl methacrylate, ethyl (2-(pyridin-2- yldisulfanyl)ethyl) carbonate, N-(2-(pyridin-2-yldisulfanyl)ethyl) acrylamide, or a combination thereof; wherein the first and second targeting ligands are selected from the group consisting of 4-methoxybenzamide, Anti-ErbB2 antibody, Anti-EGFR antibody, folic acid, β-d-glucose, Asn-Gly-Arg peptide, Angiopep2, Herceptin, transferrin, Arg-Gly-Asp peptide, lactobionic acid, or a combination thereof; and wherein the first and second chemotherapeutic agents are covalently linked to the polymeric carrier via the traceless linker” is added after “bond”.
Claim 4. In line 1, “2” is replaced with “1”.
Claim 17. In line 9, the phrase “, wherein the nanogel further comprises a traceless linker comprising a disulfide bond; wherein the nanogel comprises a polymeric carrier comprising a copolymer of an ethyl acrylate and an ethylene oxide. wherein the ethyl acrylate comprises poly[(2-(pyridin-2-yldisulfanyl) ethyl acrylate), (pyridine-2-thiol)ethyl acrylate, (pyridine-2-thiol) ethyl methacrylate, ethyl (2-(pyridin-2- yldisulfanyl)ethyl) carbonate, N-(2-(pyridin-2-yldisulfanyl)ethyl) acrylamide, or a combination thereof; wherein the first and second targeting ligands are selected from the group consisting of 4-methoxybenzamide, Anti-ErbB2 antibody, Anti-EGFR antibody, folic acid, β-d-glucose, Asn-Gly-Arg peptide, Angiopep2, Herceptin, transferrin, Arg-Gly-Asp peptide, lactobionic acid, or a combination thereof; and wherein the first and second chemotherapeutic agents are covalently linked to the polymeric carrier via the traceless linker” is added after “ligand”.
Claim 19. In line 2, the phrase “is an antibody comprising” is replaced with “comprises”.
Claims 2-3, 12 and 21 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Heller et al. (US 2015/0328254; of record), teach a polymeric nanogel with affinity to P-selectin, the nanogel comprising a sulfated polymer species comprising free hydroxyl moieties and sulfate moieties capable of targeting P-selectin; and a drug (e.g., fucoidan-encapsulated doxorubicin or paclitaxel). The differences between Heller et al. and the claimed invention are: (a) a different first and second targeting ligand: fucoidan versus those listed in instant claim 1, (b) no traceless linker comprising a disulfide bond and (c) drug encapsulation versus covalent attachment of first and second chemotherapeutic agents to the polymeric carrier.
Another close prior art, Xu et al. (US 2014/0011760; of record), teach a nanoparticle was made by polymerizing 2(pyridi-2-ylsulfanyl)ethyl acrylate (PDSA) and poly(ethylene glycol)methacrylate (mPEG) and then further modifying it with a cRGD (Arg-Gly-Asp-D-Phe-Cys) targeting moiety, wherein the drug loaded nanogels include a nano-cocktail of paclitaxel and doxorubicin. The differences between Xu et al. and the instant invention are: (a) absence and presence of a second targeting ligand, (b) absence and presence of a traceless linker comprising a disulfide bond, and (c) absence and presence of covalent attachment of first and second chemotherapeutic agents to the polymeric carrier.
Applicants show in the Declaration filed on 5/11/22 that the instant invention (e.g., PPPDMA) can control premature release of drug before it reaches tumor tissue; PPPDMA releases the drug once it is in an environment that has increased GSH and/or H2O2 (e.g., tumor tissue), whereas the drug release of NCPD taught by Xu et al. is pH-dependent (See Figures on p. 2). This unexpected result was not found expected in the prior art or combination of teachings from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617